Ethridge, J.,
delivered the opinion of the court.
H. Q. Brook, tax assessor of Monroe county, filed his application with R. E.‘Wilson, auditor of public accounts, for making a special assessment of lands in Monroe county, contending that under chapter 193, Laws of 1910 (section 1877, Hemingway’s Code), he was entitled to pay from the state treasury for making said special assessment. The auditor declined to allow the claim, and petition for mandamus was filed in the circuit court of Hinds county. The petition was demurred to, and the demurrer was sustained, and the petition was dismissed in the circuit court, from which judgment this appeal is prosecuted.
Chapter 136, Laws of 1918, amending sections 4299, 4300, and 4301 of the Code of 1906, provides for cases in which a reassessment may be had, and section 4300, as amended in said act, provides for the compensation for making special assessment and reads as follows:
*264“4300. Compensation. — (Laws 1898, chapter 31.) Upon the return and approval by the board of' such land roll the board may allow the assessor or person appointed by the board to make such reassessment, such compensation as they may > deem proper,, not to exceed the amount of compensation for a regular assessment. The clerk shall receive the same fee for making copies of said roll as is allowed for making copies of a regular assessment.”
It is insisted by the appellant that this allowance by. the board of supervisors is in addition to, and independent of, chapter 193, Laws of 1910 (section 1877, Hemingway’s Code), and that under this chapter 136, Laws of 1918, the board will allow or not allow any compensation according to its discretion and judgment from the county treasury.
From a careful study of the provisions of chapter 136, Laws of 1918, we are of the opinion that the provision for compensation for reassessment" in case of special assessment is exclusive, and that chapter 193, Laws of 1910, does not apply to a special assessment ordered by the board. In our opinion it was not contemplated that the compensation for making the extra assessment should be paid out of the state treasury and the amount thereof to be determined by the board of supervisors. Unless the legislature conferred in plain language the power upon the board of supervisors to make an allowance out of the state treasury, we could not imply such authority. It was contemplated that the' compensation for making such extra assessment should be paid out of the county treasury, and it would be for the board to determine, in view of all the .facts, what was reasonable compensation for making such assessment, limited only by the amount the assessor would receive for a regular assessment. This view is strengthened by the concluding sentence of section 4300, Code of 1906, as amended, providing for the *265clerk’s compensation for making copies of the roll, in which it is provided that he shall receive the same fee as for making the regular assessment. The making of new assessments is somewhat disturbing to general uniformity of taxation, and it was intended that, when made, the county should bear the full expense of making the same. If chapter 193, Laws of 1910, applied, the assessor would receive full compensation for making an assessment, even though it was not necessary to make an entire revision of the previous assessment.
The court below having reached Jhe same conclusion, the judgment is affirmed.

Affirmed.